                                                                SO ORDERED.


                                                                 Dated: July 2, 2020


1
2
                                                                Daniel P. Collins, Bankruptcy Judge
3                                                               _________________________________

4

5

6
                      IN THE UNITED STATES BANKRUPTCY COURT
7
                            FOR THE DISTRICT OF ARIZONA
8

9    In re:                                       (Chapter 7 Case)

10   ASHTON BUILDERS INC.                         No. 2:17-bk-04022-DPC

11                                                ORDER APPROVING TRUSTEE’S THIRD
                        Debtor.                   APPLICATION AND AUTHORIZING
12                                                PAYMENT OF FEES AND COSTS TO
                                                  ACCOUNTANT AS AN ADMINISTRATIVE
13                                                EXPENSE

14

15
              Upon consideration of the Third Application for Payment of Fees and Costs to Accountant

16
     as an Administrative Expense (“Application”) filed by Brian J. Mullen, Chapter 7 Trustee

17
     (“Trustee”), and after notice and opportunity for objection and no objections having been filed

18
     and good cause appearing therefor;

19
              IT IS HEREBY ORDERED approving the Application and authorizing Trustee to pay to

20
     Robert Elmer, CPA, Ltd. the sum of $1,500.00 for services provided to Trustee from February 4,

21
     2020 through February 17, 2020.

22                                  DATED AND SIGNED ABOVE
23

24

25

26

27

28


 Case 2:17-bk-04022-DPC           Doc 257 Filed 07/02/20 Entered 07/02/20 12:04:45        Desc
                                   Main Document    Page 1 of 1
